DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2022 has been entered.
 
Response to Amendment
This office action is responsive to the amendment filed on 12/23/2021 and entered through the Request for Continued Examination filed on 02/04/2022.  As directed by the amendment: claims 31, 32, 52, and 54 been amended.  Thus, claims 15 – 34, 38, 39, and 45 – 65 are presently pending in this application with claims 15 – 30 currently withdrawn from consideration.

Response to Arguments
Applicant's arguments filed 12/23/2021 and entered through the Request for Continued Examination have been fully considered but they are not persuasive.
Regarding amended claims 31 and 32, Applicant argued that the combination of DiMauro and Katz does not teach a reduced pressure source fluidly coupled to the flowable material by a reduced pressure delivery tube, the reduced pressure source configured to provide reduced pressure to the 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the features of Argenta with the combined system of DiMauro and Katz in order to reduce bacteria density in the treatment site (Col. 4, lines 18 – 24).
Regarding amended claim 52, Applicant argued that the combination of DiMauro and Lotz does not teach a reduced pressure source fluidly coupled to the flowable material by a reduced pressure delivery tube, the reduced pressure source configured to provide reduced pressure to the manifold via the reduced pressure delivery tube.  However, DiMauro teaches that a reduced pressure source can be fluidly coupled to the delivery tube (vacuum source as discussed in paragraphs [0106] and [0561]).
A new prior art to Argenta (U.S. 5,636,643) is relied on to teach the idea of a treatment device having a reduced pressure source fluidly coupled to the treatment area and provide reduced pressure to 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the features of Argenta with the combined system of DiMauro and Lotz in order to reduce bacteria density in the treatment site (Col. 4, lines 18 – 24).
Regarding amended claim 54, Applicant argued that the combination of Jabbari, DiMauro, and Lotz does not teach a reduced pressure source fluidly coupled to the flowable material by a reduced pressure delivery tube, the reduced pressure source configured to provide reduced pressure to the manifold via the reduced pressure delivery tube.  However, DiMauro teaches that a reduced pressure source can be fluidly coupled to the delivery tube (vacuum source as discussed in paragraphs [0106] and [0561]).  A new prior art to Argenta (U.S. 5,636,643) is relied on to teach the idea of a treatment device having a reduced pressure source fluidly coupled to the treatment area and provide reduced pressure to the treatment site through a reduced pressure delivery tube.  Specifically, Argenta teaches a treatment device similar to Jabbari, DiMauro, and Lotz, and the current application, further including a reduced pressure source (40, Figure 1) fluidly coupled to a treatment site by a reduced pressure delivery tube (12), the reduced pressure source configured to provide reduced pressure to the manifold via the 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the features of Argenta with the combined system of Jabbari, DiMauro, and Lotz in order to reduce bacteria density in the treatment site (Col. 4, lines 18 – 24).
Applicant is invited to have a phone interview in order to discuss possible amendments in order to overcome current grounds of rejection on record. 
See rejections below for more details.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim(s) 31 – 34, 39, 45 – 51, and 59 – 64 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DiMauro (U.S. 2004/0230309) in view of Katz (U.S. 2005/0010178), and in view of Argenta (U.S. 5,636,643).
Regarding claim 31, DiMauro discloses a reduced pressure delivery system for treating a tissue site (Figs. 1-17b, capable of delivering reduced pressure), comprising:
a delivery tube (Figs. 13a-13c, tube 18) comprising a distal end (Figs. 13a-c, end within 8), the delivery tube adapted to be inserted percutaneously in the tissue site ([0061]);
a membrane (Figs. 13a-13c, balloon/membrane 12; [0093] discloses balloon is impermeable to water) at the distal end of the delivery tube (Fig. 13c, no specific attachment is claimed); and
a flowable material adapted to be delivered through the delivery tube ([0163] discloses that the cannula 18 delivers bioresorbable material (20) to fill the open space surrounding the balloon 12), to form a manifold at the delivery site ([00361], [0030], [0260], [0329]);
a reduced pressure source fluidly coupled to the delivery tube (vacuum source as discussed in paragraphs [0106] and [0561]);
wherein the flowable material is adapted to undergo a phase change in a presence of at least one of a bodily fluid and a bodily temperature ([0199]);
Further DiMauro teaches that a reduced pressure source can be fluidly coupled to the delivery tube (vacuum source as discussed in paragraphs [0106] and [0561]).
However, DiMauro does not teach that the delivery tube comprising a tapered distal end, the tapered distal end configured to flex radially outward to an open position, a reduced pressure source fluidly coupled to the flowable material by a reduced pressure delivery tube, the reduced pressure source configured to provide reduced pressure to the manifold via the reduced pressure delivery tube.

It would have been obvious to one having ordinary skill in the art the time of the invention to combine the features of Katz (the tapering and expanding tip) with the system of DiMauro in order to allow substantially less invasive insertion of a device of a considerably greater diameter than the entryway initially created (paragraph [0011]).
Argenta teaches a treatment device similar to DiMauro, Katz, and the current application, further including a reduced pressure source (40, Figure 1) fluidly coupled to a treatment site by a reduced pressure delivery tube (12), the reduced pressure source configured to provide reduced pressure to the manifold via the reduced pressure delivery tube.  Examiner notes that since the device as described by Argenta is capable of delivering a reduced pressure from the reduced pressure source to the treatment site, it would be obvious to one having ordinary skill in the art at the time the invention was made that in the combined system of DiMauro, Katz, and Argenta, the reduced pressure source can be fluidly coupled to the flowable material that form the manifold and provide reduced pressure to the manifold via the reduced pressure delivery tube as described by Argenta.

Regarding claim 32, DiMauro discloses a reduced pressure delivery system for treating a tissue site (Figs. 1-17b, capable of delivering reduced pressure), comprising:
a delivery tube (Figs. 13a-13c, tube 18) comprising a distal end (Figs. 13a-c, end within 8), the delivery tube adapted to be inserted percutaneously in the tissue site ([0061]);
a membrane (Figs. 13a-13c, balloon/membrane 12; [0093] discloses balloon is impermeable to water) at the distal end of the delivery tube (Fig. 13c, no specific attachment is claimed); and
a flowable bioresorbable material configured to be delivered through the delivery tube ([0163] discloses that the cannula 18 delivers bioresorbable material (20) to fill the open space surrounding the balloon 12), the flowable bioresorbable material comprising a poragen adapted to form a plurality of flow channels in a manifold formed by the flowable bioresorbable material ([00361], [0030], [0260], [0329]);
a reduced pressure source fluidly coupled to the delivery tube (vacuum source as discussed in paragraphs [0106] and [0561]);
wherein the delivery tube is further adapted to communicate reduced pressure to the manifold (cannula 18 is perfectly capable of being attached to a vacuum and deliver reduced pressure from the reduced pressure source to the manifold that was delivered by 18 as discussed in paragraphs [0106] and [0561]).
DiMauro further teaches that a reduced pressure source can be fluidly coupled to the delivery tube (vacuum source as discussed in paragraphs [0106] and [0561]).

Katz teaches a device similar to DiMauro and the current application, further including that the delivery tube comprising a tapered distal end (105 or 205, Figures 3a, 4a, 5a, and 5b), the tapered distal end configured to flex radially outward to an open position (Figures 3b, 4b, and 5c).  Specifically, paragraph [0048] of Katz also discloses that once proper insertion of the expandable penetrating needle 200 into the vein has been established, the hypodermic needle 5 can be inserted therethrough… Progressive insertion of the hypodermic needle 5 into the expandable penetrating needle 200 causes a gradual expansion of the expandable penetrating needle shaft 205, as well as a gentle expansion of the initial entryway created in the vein 295... As can be seen in FIG. 6b, once the hypodermic needle 5 is substantially fully inserted into the expandable penetrating needle 200, the expandable penetrating needle shaft 205 becomes substantially fully open (expanded).
It would have been obvious to one having ordinary skill in the art the time of the invention to combine the features of Katz (the tapering and expanding tip) with the system of DiMauro in order to allow substantially less invasive insertion of a device of a considerably greater diameter than the entryway initially created (paragraph [0011]).
Argenta teaches a treatment device similar to DiMauro, Katz, and the current application, further including a reduced pressure source (40, Figure 1) fluidly coupled to a treatment site by a reduced pressure delivery tube (12), the reduced pressure source configured to provide reduced pressure to the manifold via the reduced pressure delivery tube.  Examiner notes that since the device as described by Argenta is capable of delivering a reduced pressure from the reduced pressure source to 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the features of Argenta with the combined system of DiMauro and Katz in order to reduce bacteria density in the treatment site (Col. 4, lines 18 – 24).
Regarding claim 33, DiMauro teaches that the poragen comprises a salt (paragraph [0260]).
Regarding claim 34, DiMauro teaches that the poragen comprises NaCI (paragraph [0260]).
Regarding claim 39, DiMauro teaches that poragen is adapted to be dissolved to leave voids that form the plurality of flow channels (paragraph [0163]).
Regarding claim 45, DiMauro teaches that the flowable bioresorbable material is adapted to be delivered to the tissue site in a flowable state and undergo a transformation at the tissue site into a solid state to form the manifold (paragraph [0110]).
Regarding claim 46, DiMauro teaches that the flowable bioresorbable material comprises a liquid (paragraphs [0330] and [0270]).
Regarding claim 47, DiMauro teaches that the flowable bioresorbable material comprises a gel (paragraph [0164]).
Regarding claim 48, DiMauro teaches that the transformation of the flowable bioresorbable material from the flowable state to the solid state is triggered by pH (paragraph [0445]).
Regarding claim 49, DiMauro teaches that the transformation of the flowable bioresorbable material from the flowable state to the solid state is triggered by temperature (paragraph [0445]).

Regarding claim 51, DiMauro teaches that the transformation of the flowable bioresorbable material from the flowable state to the solid state is triggered by an additional substance delivered to the tissue site (paragraphs [0257], [0620]).
Regarding claim 59, DiMauro teaches that the delivery tube is configured to deliver the flowable material to an inner space of the membrane (paragraph [0163]).
Regarding claim 60, DiMauro teaches a guide wire, the delivery tube configured to be guided to the tissue site over the guide wire (paragraph [0177])
Regarding claim 61, DiMauro teaches that the membrane is impermeable (paragraph [0093]).
Regarding claim 62, DiMauro teaches that the membrane is permeable (paragraph [0456])
Regarding claim 63, DiMauro teaches that the membrane is semi-permeable (paragraph [0511]).
Regarding claim 64, DiMauro teaches that the membrane is formed of a dissolvable material (resorbable as discussed in paragraph [0511]).

Claim(s) 52 and 53 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DiMauro (US 2004/0230309) in view of Lotz (US 2003/0033017), and in view of Argenta (U.S. 5,636,643).
In reference to claim 52, DiMauro discloses a reduced pressure delivery system for treating a tissue site (Figs. 1-17b, capable of delivering reduced pressure), comprising:
a delivery tube (Figs. 13a-13c, tube 18) comprising a distal end (Figs. 13a-c, end within 8), the delivery tube configured to be inserted in the tissue site ([0061]);
a secondary lumen coupled to the delivery tube ([0107] discloses the balloon delivery catheter can have a plurality of lumens; additionally, [0163] discloses that the balloon 12 in Figs. 13a-c is inserted through the lumen of 18 and then the balloon is expanded, where one of ordinary skill in the art would recognize that the balloon must be);
an membrane (Figs. 13a-13c, balloon/membrane 12) at the distal end of the delivery tube ([0093] discloses balloon is impermeable to water); the delivery tube configure to deliver a gas to an inner space of the membrane to expand the membrane (DiMauro teaches that a suitable gas (e.g., nitrogen or carbon dioxide) or the flowable load-bearing material can be delivered through the rod in order to inflate the balloon in situ, in a substantially radial or longitudinal direction (paragraph [0106]);  and
a flowable material comprising a plurality of gas-forming reagents adapted to react to form pores in a manifold formed by the flowable material ([0360]);
While DiMauro discloses that the impermeable membrane (balloon 12) is delivered through delivery tube (18) and filled/inflated ([0106] and [0163]), and while DiMauro discloses that the cannula may have a plurality of lumen ([0107]), DiMauro is silent as to a secondary lumen coupled to the delivery tube, wherein the impermeable membrane is in fluid communication with the secondary lumen. One of ordinary skill in the art would recognize that if the impermeable membrane needs to be delivered through the delivery tube, that it obviously is delivered attached to its own lumen, and thus DiMauro discloses a secondary lumen coupled to the delivery tube (at least through frictional engagement by being within 18), and the impermeable membrane is in fluid communication with the secondary lumen as the impermeable membrane must be filled/inflated. However, in the event that Applicant disagrees, Lotz discloses a similar system for treating a tissue site (Figs. 1 -24) which includes a delivery tube (Figs. 11 b-11c, 72), an impermeable membrane at the distal end of the delivery tube (Fig. 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified DiMauro’s system such that the delivery tube included a second lumen that was in fluid communication with the membrane, as taught by Lotz, as Lotz discloses that this was known and used convention for delivering an impermeable membrane into a vertebra and then filling the impermeable membrane ([0071]).
DiMauro further teaches that a reduced pressure source can be fluidly coupled to the delivery tube (vacuum source as discussed in paragraphs [0106] and [0561]).
However, DiMauro does not teach that a reduced pressure source fluidly coupled to the flowable material by a reduced pressure delivery tube, the reduced pressure source configured to provide reduced pressure to the manifold via the reduced pressure delivery tube.
Argenta teaches a treatment device similar to DiMauro, Katz, and the current application, further including a reduced pressure source (40, Figure 1) fluidly coupled to a treatment site by a reduced pressure delivery tube (12), the reduced pressure source configured to provide reduced pressure to the manifold via the reduced pressure delivery tube.  Examiner notes that since the device as described by Argenta is capable of delivering a reduced pressure from the reduced pressure source to the treatment site, it would be obvious to one having ordinary skill in the art at the time the invention was made that in the combined system of Dimauro, Katz, and Argenta, the reduced pressure source can be fluidly coupled to the flowable material that form the manifold and provide reduced pressure to the manifold via the reduced pressure delivery tube as described by Argenta.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the features of Argenta with the combined system of DiMauro and Lotz in order to reduce bacteria density in the treatment site (Col. 4, lines 18 – 24).
.

Claim(s) 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DiMauro (US 2004/0230309) in view of Katz (U.S. 2005/0010178), in view of Argenta (U.S. 5,636,643), and in view of Addison (US 2006/0142685).
Regarding claim 38, DiMauro, Katz, and Argenta teach claim 32 as seen above.
DiMauro further teaches that the flowable bioresorbable material comprises an alginate (paragraphs [0193], [0418]).
However, DiMauro does not teach that the poragen comprises a plurality of mannose beads. 
Addison, however, discloses a system similar to DiMauro, Katz, Argenta and the current application, further including a similar composition for wounds which comprises alginate ([0003] and [0021]) as well as mannose beads ([0052]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified DiMauro’s composition in the combined system of DiMauro, Katz, and Argenta, such that it included alginate and a plurality of mannose beads as taught by Addison as Addison discloses that providing the claimed flowable bioresorbable material with the claimed materials was known and in use at the time of the invention (paragraph [0003], [0021], [0052]).

Claims 54 – 58, and 65 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jabbari (US 2008/0206308) in view of DiMauro (US 2004-0230309) and Lotz (US 2003/0033017), and in view of in view of Argenta (U.S. 5,636,643).
Regarding claim 54, Jabbari discloses the system substantially as claimed including a reduced pressure delivery system for treating a tissue site, comprising:
a delivery tube comprising a distal end, the delivery tube configured to be inserted in the tissue site ([0031] discloses delivery via a syringe, wherein a syringe is a tube and is perfectly capable of being inserted percutaneously; [0026] discloses needle use); and
a flowable material adapted to be delivered to the tissue site to form a manifold, wherein the flowable material comprises a plurality of microspheres and a hydrogel material coated on the plurality of microspheres ([0014] discloses the hydrogel microparticles/microspheres include trapped water, therefore the trapped water can be interpreted as the microsphere and the hydrogel surrounding the entrapped water can be interpreted as the hydrogel coating).
Jabbari, however, does not disclose that a second lumen is coupled to the delivery tube, or that a membrane is at the distal end of the delivery tube, the impermeable membrane in fluid communication with the secondary lumen, and a reduced pressure source fluidly coupled to the flowable material by a reduce pressure delivery tube, the reduced pressure source adapted to communicate reduced pressure to the manifold through the reduced pressure delivery tube (claim 54), and the secondary lumen is configured to deliver the flowable material to an inner space of the membrane (claim 65).
DiMauro, however, discloses a similar system to Jabbari and the current application for treating a tissue site (Figs. 1 -17b) by delivering a flowable material having microbeads which form a manifold ([0020], [0358]) wherein a syringe can be used to deliver the flowable material to the tissue site ([0153], [0245]), via the syringe’s connection to a multi-lumen cannula ([0107]). DiMauro further discloses an a membrane (Figs. 13a-13c, balloon/membrane 12) at the distal end of the delivery tube ([0093] discloses balloon is impermeable to water), the delivery tube configure to deliver a gas to an inner space of the membrane to expand the membrane (DiMauro teaches that a suitable gas (e.g., nitrogen or carbon dioxide) or the flowable load-bearing material can be delivered through the rod in order to inflate the 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Jabbari’s system such that the delivery tube (syringe) included a secondary lumen and an impermeable membrane at the distal end of the delivery tube, as taught by DiMauro, as DiMauro discloses that multi-lumen systems having a semi-permeable membrane, attached to a syringe were known and in use at the time of the invention for delivering flowable materials having a plurality of microspheres (beads) which form a manifold at the tissue site (paragraphs [0107], [0020], [0358]).
While DiMauro discloses that the membrane (balloon 12) is delivered through delivery tube (18) and filled/inflated ([0106] and [0163]), and while DiMauro discloses that the cannula may have a plurality of lumen ([0107]), DiMauro is silent as to a secondary lumen coupled to the delivery tube, wherein the impermeable membrane is in fluid communication with the secondary lumen. One of ordinary skill in the art would recognize that if the impermeable membrane needs to be delivered through the delivery tube, that it obviously is delivered attached to its own lumen, and thus Jabbari in view of DiMauro as modified above disclose a secondary lumen coupled to the delivery tube (at least through frictional engagement by being within 18), and the impermeable membrane is in fluid communication with the secondary lumen as the impermeable membrane must be filled/inflated. However, in the event that Applicant disagrees, Lotz discloses a similar system for treating a tissue site (Figs. 1 -24) which includes a delivery tube (Figs. 11 b-11 c, 72), an impermeable membrane at the distal end of the delivery tube (Fig. 11c, balloon 10), and the impermeable membrane in fluid communication with a secondary lumen (Figs. 11 b-c, second lumen 38 (see [0071] and [0067]). 

It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Jabbari in view of DiMauro’s system such that the delivery tube included a second lumen that was in fluid communication with the secondary lumen, as taught by Lotz, as Lotz discloses that this was known and used convention for delivering an impermeable membrane into a vertebra and then filling the impermeable membrane ([0071]).
Argenta teaches a treatment device similar to Jabbari, DiMauro, Katz, and the current application, further including a reduced pressure source (40, Figure 1) fluidly coupled to a treatment site by a reduced pressure delivery tube (12), the reduced pressure source configured to provide reduced pressure to the manifold via the reduced pressure delivery tube.  Examiner notes that since the device as described by Argenta is capable of delivering a reduced pressure from the reduced pressure source to the treatment site, it would be obvious to one having ordinary skill in the art at the time the invention was made that in the combined system of Jabbari, DiMauro, Katz, and Argenta, the reduced pressure source can be fluidly coupled to the flowable material that form the manifold and provide reduced pressure to the manifold via the reduced pressure delivery tube as described by Argenta.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the features of Argenta with the combined system of Jabbari, DiMauro, and Lotz in order to reduce bacteria density in the treatment site (Col. 4, lines 18 – 24).
Regarding claim 55, Jabbari teaches that the plurality of microspheres comprising the hydrogel coating are formed from: a solution comprising a hydrogel-forming material and a photoinitiator (Jabbari: [0011]); and a plurality of bioresorbable microspheres (paragraph [0014]).

Regarding claim 57, Jabbari teaches that the flowable material is adapted to absorb moisture at the tissue site, whereby the hydrogel material becomes hydrated (paragraph [0014]).
Regarding claim 58, Jabbari teaches that the flowable material is adapted to be exposed to light to crosslink the microspheres to create a plurality of flow channels (paragraph [0011]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH T BUI whose telephone number is (571)270-1028. The examiner can normally be reached M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

ANH T. BUI
Examiner
Art Unit 3783



/Anh Bui/               Examiner, Art Unit 3783                                                                                                                                                                                         
/NATHAN R PRICE/               Supervisory Patent Examiner, Art Unit 3783